

Exhibit 10.3


INFORMATICA CORPORATION
EXECUTIVE SEVERANCE AGREEMENT
This Executive Severance Agreement (“Severance Agreement”) is entered into as of
the last date signed below (the “Effective Date”) by and between Informatica
Corporation (the “Company”) and [NAME] (the “Executive”) (collectively, the
“Parties”). This Severance Agreement amends, restates and completely replaces
any other Executive Severance Agreement that Executive entered into with the
Company prior to the Effective Date. On and following the Effective Date, any
such prior Executive Severance Agreement no longer will be of any force or
effect.
NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:
1.    At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Severance Agreement, Executive may be entitled to severance
benefits depending upon the circumstances of Executive’s termination of
employment. Upon the termination of Executive’s employment with the Company for
any reason, Executive will be entitled to payment of all accrued but unpaid
vacation, expense reimbursements, and other benefits due to Executive through
his or her termination date under any Company-provided or paid plans, policies,
and arrangements. Further, upon the termination of Executive’s employment with
the Company for any reason, Executive automatically will be deemed to have
resigned from all positions that he or she holds with the Company (except as
otherwise agreed in writing between Executive and the Company).
2.    Term of Agreement. This Severance Agreement will have an initial term of
two years commencing on the Effective Date. On the second anniversary of the
Effective Date, and on each annual anniversary of the Effective Date thereafter,
this Severance Agreement automatically will renew for an additional one-year
term unless the Company provides Executive with notice of non-renewal at least
90 days prior to the date of automatic renewal.
3.    Severance.
(a)    Termination Without Cause or Resignation for Good Reason in Connection
with a Change of Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, and the termination is in
Connection with a Change of Control, then, subject to Section 4, Executive will
receive: (i) continued payment of Executive’s base salary for a period of twelve
(12) months (the “Continuance Period” if Executive is entitled to receive
payments under this Section 3(a)), (ii) a lump sum payment equal to 100% of
Executive’s annual on-target bonus, commissions or variable earnings, assuming
Company performance at 100% of target for Company bonus determination,
(iii) reimbursement for any applicable premiums to

-1-

--------------------------------------------------------------------------------



continue coverage for Executive and Executive’s eligible dependents under the
Company’s Benefit Plans for the Continuance Period, or, if earlier, until
Executive is eligible for similar benefits from another employer (provided
Executive validly elects to continue coverage under applicable law), and
(iv) immediate vesting with respect to all then-outstanding unvested equity
awards (with any awards that are subject to performance-based vesting
requirements vesting at the target level). Base salary for purposes of this
Section 3(a) means Executive’s base salary immediately before the Change of
Control and without regard to any reduction or reductions described in Section
6(e). On-target means Executive’s target amount for bonus, commissions or
variable earnings as of the day immediately before the Change of Control. If no
target amount has been established for Executive as of that date, the target
amount for the year immediately preceding the year in which the Change of
Control occurs shall be used.
(b)    All Other Terminations. If Executive’s employment with the Company
terminates voluntarily by Executive without Good Reason or is terminated for
Cause by the Company, then (i) all further vesting of Executive’s outstanding
equity awards will terminate immediately, (ii) all payments of compensation by
the Company to Executive hereunder will terminate immediately (except as to
amounts already earned), (iii) Executive will be paid all accrued but unpaid
vacation, expense reimbursements and other benefits due to Executive through his
or her termination date under any Company-provided or paid plans, policies, and
arrangements, and (iv) Executive will be eligible for severance benefits only in
accordance with the Company’s then established policies and practices.
(c)    Termination due to Death or Disability. If Executive’s employment
terminates by reason of death or Disability, then (i) Executive will be entitled
to receive benefits only in accordance with the Company’s then applicable plans,
policies, and arrangements, and (ii) Executive’s outstanding equity awards will
terminate in accordance with the terms and conditions of the applicable award
agreement(s).
(d)    Sole Right to Severance. This Severance Agreement is intended to
represent Executive’s sole entitlement to severance payments and benefits in
connection with the termination of Executive’s employment. To the extent
Executive is entitled to receive severance or similar payments and/or benefits
under any other Company plan, program, agreement, policy, practice, or the like,
severance payments and benefits due to Executive under this Severance Agreement
will be so reduced.
4.    Conditions to Receipt of Severance; No Duty to Mitigate.
(a)    Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 3 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably acceptable to
the Company, and provided further that separation agreement and release of
claims becomes effective no later than sixty (60) days following the termination
date. No severance will be paid or provided until the separation agreement and
release agreement becomes effective. The separation agreement and release of
claims will not impose on Executive any post-employment obligations or covenants
other than a release of claims. The Company will provide the separation
agreement and release of claims promptly following termination of employment.

-2-

--------------------------------------------------------------------------------



(b)    Timing of Payments. Any severance payments or benefits under this
Severance Agreement shall be paid on, or, in the case of installments, shall not
commence until, the sixtieth (60th) day following Executive’s separation from
service, or, if later, such time as required by Section 5. Any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following the Executive’s separation from service but for the
preceding sentence shall be paid to Executive on the sixtieth (60th) day
following the Executive’s separation from service and the remaining payments
shall be made as provided in this Severance Agreement.
(c)    Restricted Activity. In the event of a termination of Executive’s
employment that otherwise would entitle Executive to the receipt of severance
payments and benefits pursuant to Section 3(a), Executive agrees not to engage
in any Restricted Activity during the Continuance Period. If Executive engages
in any Restricted Activity within such period, all continuing payments and
benefits to which Executive otherwise may be entitled pursuant to Section 3(a)
will cease immediately.
(d)    Nonsolicitation. In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 3(a), Executive agrees that, during the Continuance Period, Executive,
directly or indirectly, whether as employee, owner, sole proprietor, partner,
director, member, consultant, agent, founder, co-venturer or otherwise, will not
solicit any person to modify his or her employment or consulting relationship
with the Company (the “No-Solicit”). If Executive breaches the No-Solicit, all
continuing payments and benefits to which Executive otherwise may be entitled
pursuant to Section 3(a) will cease immediately. A general advertisement by any
entity with which the Executive is associated will not be a violation of this
Section 4(d).
(e)    Nondisparagement. In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 3(a), Executive agrees to refrain from any disparagement, criticism,
defamation, slander of the Company, its directors, or its employees, or tortious
interference with the contracts and relationships of the Company. The foregoing
restrictions will not apply to any statements that are made truthfully in
response to a subpoena or other compulsory legal or regulatory process.
(f)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Severance Agreement, nor will any
earnings that Executive may receive from any other source reduce any such
payment.
5.    Section 409A.
(a)    Notwithstanding anything to the contrary in this Severance Agreement, no
severance payable to Executive, if any, pursuant to this Severance Agreement,
when considered together with any other severance payments or separation
benefits that are considered deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and any guidance promulgated thereunder (“Section 409A”) (together, the
“Deferred Compensation Separation Benefits”) shall be payable until Executive
has a “separation from service” within the meaning of Section 409A.

-3-

--------------------------------------------------------------------------------



(b)    Notwithstanding anything to the contrary in this Severance Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service shall become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service. All subsequent
Deferred Compensation Separation Benefits, if any, shall be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following
Executive’s separation from service but prior to the six (6) month anniversary
of the separation, then any payments delayed in accordance with this paragraph
shall be payable in a lump sum as soon as administratively practicable after the
date of Executive’s death and all other Deferred Compensation Separation
Benefits shall be payable in accordance with the payment schedule applicable to
each payment or benefit. Each payment and benefit payable under this Severance
Agreement is intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations.
(c)    Any amount paid under this Severance Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of clause (b) above.
(d)    Any amount paid under this Severance Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of clause (b) above.
(e)    The foregoing provisions are intended to comply with or be exempt from
the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder shall be subject to the additional tax imposed
under Section 409A, and any ambiguities herein shall be interpreted to so
comply. To the extent required to be exempt from or comply with Section 409A,
references to Executive’s “termination of employment” or similar phrases will be
references to Executive’s “separation from service” within the meaning of
Section 409A. The Company and Executive agree to work together in good faith to
consider amendments to this Severance Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A. In no event will the Company reimburse Executive for any taxes or
other costs that may be imposed on Executive as result of Section 409A.
6.    Definitions.
(a)    Benefit Plans. For purposes of this Severance Agreement, “Benefit Plans”
means plans, policies, or arrangements that the Company sponsors (or
participates in) and that immediately prior to Executive’s termination of
employment provide Executive and Executive’s eligible dependents with medical,
dental, or vision benefits. Benefit Plans do not include any other type of
benefit (including, but not by way of limitation, financial counseling,
disability, life insurance, or retirement benefits). A requirement that the
Company provide Executive and

-4-

--------------------------------------------------------------------------------



Executive’s eligible dependents with coverage under the Benefit Plans will not
be satisfied unless the coverage is no less favorable than that provided to
Executive and Executive’s eligible dependents immediately prior to Executive’s
termination of employment. Notwithstanding the preceding or Section 3(a)(iii),
if the Company (in its sole discretion) determines that it cannot provide the
reimbursement for Benefits Plans coverage described in Section 3(a)(iii) without
potentially violating, or being subject to an excise tax under, applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then, in lieu of such reimbursement, the Company may elect to provide Executive
(subject to Section 4) a lump sum payment (on the sixtieth (60th) day following
separation from service) that, on an after-tax basis, is equal to the sum of the
premiums that Executive would have had to pay for the continuation coverage for
Executive and Executive’s eligible dependents for the full Continuance Period
(which amount will be based on the premium for the first month of continuation
coverage), which lump sum payment will be made regardless of whether Executive
actually elects continuation coverage. For the avoidance of doubt, any taxable
payment in lieu of reimbursement for continuation coverage may be used for any
purpose, including, but not limited to, continuation coverage, and will be
subject to all applicable tax withholdings
(b)    Cause. For purposes of this Severance Agreement, “Cause” means
(i) Executive’s act of dishonesty or fraud in connection with the performance of
his or her responsibilities to the Company with the intention that such act
result in Executive’s substantial personal enrichment, (ii) Executive’s
conviction of, or plea of nolo contendere to, a felony, (iii) Executive’s
willful failure (for a reason other than death or Disability) to perform his or
her reasonable duties or responsibilities, or (iv) Executive’s material
violation or breach of Executive’s Employee Proprietary Information and
Inventions Agreement; provided that if any of the foregoing events is capable of
being cured, the Company will provide notice to Executive describing the nature
of such event and Executive will thereafter have 30 days to cure such event.
(c)    Change of Control. For purposes of this Severance Agreement, “Change of
Control” means (i) a sale of all or substantially all of the Company’s assets,
(ii) any merger, consolidation, or other business combination transaction of the
Company with or into another corporation, entity, or person, other than a
transaction in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding or by their being
converted into shares of voting capital stock of the surviving entity) a
majority of the total voting power represented by the shares of voting capital
stock of the Company (or the surviving entity) outstanding immediately after
such transaction, (iii) the direct or indirect acquisition (including by way of
a tender or exchange offer) by any person, or persons acting as a group, of
beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company, (iv) the individuals who, at the beginning of any
period of 12 consecutive months, constitute the Board (the “Incumbent
Directors”) cease for any reason during such period to constitute at least a
majority of the Board, unless the election or the nomination for election by the
Company’s stockholders of a director first elected during such period was
approved by the vote of at least a majority of the Incumbent Directors,
whereupon such director also shall be classified as an Incumbent Director, or
(v) a dissolution or liquidation of the Company.

-5-

--------------------------------------------------------------------------------



(d)     Disability. For purposes of this Severance Agreement, Disability shall
have the same defined meaning as in the Company’s long-term disability plan.
(e)    Good Reason. For purposes of this Severance Agreement, with respect to a
termination that occurs on or following the date three months preceding a Change
of Control, “Good Reason” means the occurrence of any of the following without
Executive’s express written consent: (i) a material reduction in Executive’s
position or duties other than a reduction where Executive assumes similarly
functional duties on a divisional basis following a Change of Control due to the
Company becoming part of a larger entity, (ii) a material reduction in
Executive’s Base Salary other than a one-time reduction of not more than 10%
that also is applied to substantially all of the Company’s other executive
officers, (iii) a material reduction in the aggregate level of benefits made
available to Executive other than a reduction that also is applied to
substantially all of the Company’s other executive officers, or (iv) relocation
of Executive’s primary place of business for the performance of Executive’s
duties to the Company to a location that is more than 35 miles from its prior
location. In order for a resignation to qualify as for “Good Reason,” the
Executive must provide the Company with written notice within sixty (60) days of
the event that Executive believes constitutes “Good Reason” specifically
identifying the acts or omissions constituting the grounds for Good Reason and
the Company must have failed to cure such Good Reason condition within thirty
(30) days following the date of such notice.
(f)    In Connection with a Change of Control. For purposes of this Severance
Agreement, a termination of Executive’s employment with the Company is “in
Connection with a Change of Control” if Executive’s employment is terminated
during the period beginning three months prior to a Change of Control and ending
twelve months following a Change of Control (the “Change of Control Period”).
Notwithstanding the foregoing, a resignation by Executive for Good Reason shall
be in Connection with a Change of Control only if the event that constitutes
Good Reason occurs during the Change of Control Period.
(g)    Restricted Activity. For purposes of this Severance Agreement, Executive
will be deemed to have engaged in “Restricted Activity” if Executive, without
the written consent of the Board or the Company’s Chief Executive Officer, works
as an employee, officer, director, consultant, contractor, advisor, or agent of
any of the following companies: IBM, Oracle and SAP, but only if the Executive’s
service for such company is (1) in a business unit that conducts business
substantially similar to a business of the Company for which Executive provided
more than de minimis services during the three years prior to Executive’s
termination of employment, and (2) in a geographic area in which, at the time of
Executive’s termination of employment, the Company conducted material business.
(h)    Section 409A Limit. For purposes of this Severance Agreement, “Section
409A Limit” means the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during
Executive’s taxable year preceding the taxable year of Executive’s termination
of employment as determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or (ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Internal Revenue Code for the year in
which Executive’s employment is terminated.

-6-

--------------------------------------------------------------------------------



7.    Limitation on Payments. In the event that the payments and benefits
provided for in this Severance Agreement or other payments and benefits payable
or provided to Executive (i) constitute “parachute payments” within the meaning
of Section 280G of the Code and (ii) but for this Section 7, would be subject to
the excise tax imposed by Section 4999 of the Code, then Executive’s payments
and benefits under this Agreement or other payments or benefits (the “280G
Amounts”) will be either:
(i)    delivered in full, or
(ii)    delivered as to such lesser extent which would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
280G Amounts, notwithstanding that all or some portion of the 280G Amounts may
be taxable under Section 4999 of the Code.
(a)    Reduction Order. In the event that a reduction of 280G Amounts is being
made in accordance with this Section 7, the reduction will occur, with respect
to the 280G Amounts considered parachute payments within the meaning of
Section 280G of the Code, in the following order:
(i)    reduction of cash payments in reverse chronological order (that is, the
cash payment owed on the latest date following the occurrence of the event
triggering the excise tax will be the first cash payment to be reduced);
(ii)    cancellation of equity awards that were granted “contingent on a change
in ownership or control” within the meaning of Code Section 280G in the reverse
order of date of grant of the awards (that is, the most recently granted equity
awards will be cancelled first);
(iii)    reduction of the accelerated vesting of equity awards in the reverse
order of date of grant of the awards (that is, the vesting of the most recently
granted equity awards will be cancelled first); and
(iv)    reduction of employee benefits in reverse chronological order (that is,
the benefit owed on the latest date following the occurrence of the event
triggering the excise tax will be the first benefit to be reduced).
In no event will Executive have any discretion with respect to the ordering of
payments.
(b)    Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 7 will be made in writing by a
nationally recognized accounting or valuation firm (the “Firm”) selected by the
Company, whose determination will be conclusive and binding upon Executive and
the Company for all purposes. For purposes of making the calculations required
by this Section 7, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations

-7-

--------------------------------------------------------------------------------



concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive will furnish to the Firm such information and documents as the
Firm may reasonably request in order to make a determination under this Section.
The Company will bear all costs and make all payments for the Firm’s services
relating to any calculations contemplated by this Section 7.
8.    Assignment. This Severance Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Severance Agreement for all purposes. For this purpose, “successor” means any
person, firm, corporation, or other business entity which at any time, whether
by purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Severance Agreement may be assigned or transferred except by will or the laws of
descent and distribution. Any other attempted assignment, transfer, conveyance,
or other disposition of Executive’s right to compensation or other benefits will
be null and void.
9.    Notices. All notices, requests, demands, and other communications called
for hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:
If to the Company:


Informatica Corporation
Attn: Chief Executive Officer
2100 Seaport Blvd
Redwood City, CA 94063


If to Executive:
at the last residential address known by the Company.
10.    Severability. If any provision hereof becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable, or void, this Severance
Agreement will continue in full force and effect without said provision. A court
or arbitrator with proper jurisdiction will be empowered and permitted to alter
or amend this Severance Agreement in order to make it enforceable.
11.    Arbitration. The Parties agree that any and all disputes arising out of
the terms of this Severance Agreement, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration in San Mateo
County before the American Arbitration Association under its National Rules for
the Resolution of Employment Disputes, supplemented by the California Code of
Civil Procedure. The Parties agree that the prevailing party in any arbitration
shall be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award. The

-8-

--------------------------------------------------------------------------------



Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This paragraph will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Executive’s obligations under this Severance Agreement
and the Confidentiality Agreement.
12.    Integration. This Severance Agreement, together with the Employee
Proprietary Information and Inventions Agreement between Executive and the
Company (the “Confidential Information Agreement”) and Executive’s Company stock
option and other equity agreements, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Severance Agreement
will be binding unless in writing that specifically references this Section and
is signed by duly authorized representatives of the parties hereto.
13.    Waiver of Breach. The waiver of a breach of any term or provision of this
Severance Agreement, which must be in writing, will not operate as or be
construed to be a waiver of any other previous or subsequent breach of this
Severance Agreement.
14.    Survival. The Confidential Information Agreement and Sections 4 and 10
will survive the termination of this Severance Agreement.
15.    Headings. All captions and Section headings used in this Severance
Agreement are for convenient reference only and do not form a part of this
Severance Agreement.
16.    Tax Withholding. All payments made pursuant to this Severance Agreement
will be subject to withholding of applicable taxes.
17.    Governing Law. This Severance Agreement will be governed by the laws of
the State of California (with the exception of its conflict of laws provisions).
18.    Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Severance Agreement, and is knowingly and
voluntarily entering into this Severance Agreement.
19.    Counterparts. This Severance Agreement may be executed in counterparts,
and each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
20.    Attorney Fees. In the event that Executive brings an action to enforce or
effect Executive’s rights under this Agreement, then, the Company will reimburse
Executive for Executive’s costs and expenses incurred in connection with the
action (including, without limitation, in connection with Executive defending
himself or herself against an action brought by the Company to enforce or effect
its rights under this Agreement), including (but not limited to) the costs of
mediation, arbitration, litigation, court fees, expert fees, witness expenses,
and attorneys’ fees. The

-9-

--------------------------------------------------------------------------------



costs and expenses (as described above) will be paid to Executive by the Company
in advance of the final disposition of the underlying action and within thirty
(30) days of Executive’s submission of documentation of the costs, expenses and
fees to be reimbursed but no later than the last day of Executive’s taxable year
that immediately follows the taxable year in which the costs or expenses were
incurred. This right to reimbursement will be subject to the following
additional requirements: (i) Executive must submit documentation of the costs,
expenses and fees to be reimbursed within thirty (30) days of the end of
Executive’s taxable year in which the costs, expenses and fees were incurred;
(ii) the amount of any reimbursement provided during one taxable year will not
affect any expenses eligible for reimbursement in any other taxable year; and
(iii) the right to any such reimbursement will not be subject to liquidation or
exchange for another benefit or payment. Executive agrees to repay to the
Company promptly all costs and expenses advanced under this Section 20 if it is
ultimately determined by an entity of competent jurisdiction that Executive did
not prevail on at least one material issue in such action.


[Remainder of page intentionally left blank.]

-10-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Severance Agreement,
in the case of the Company by a duly authorized officer, as of the day and year
written below.




COMPANY:
INFORMATICA CORPORATION


By:                                 Date:                 
[NAME]
[TITLE]




EXECUTIVE:


                                Date:                 
[NAME]






























SIGNATURE PAGE TO EXECUTIVE SEVERANCE AGREEMENT



-11-